Exhibit 10.30

 

LOAN AGREEMENT

 

 

 

BETWEEN

BANK ONE, NA

AND

GOLD BANC CORPORATION, INC.

 

 

 

Dated as of October 1, 2004

--------------------------------------------------------------------------------



Table of Contents

    Page    

--------------------------------------------------------------------------------

ARTICLE I THE FACILITY AND THE NOTE 1       1.1 The Credit Facility 1       1.2
The Notes 5       1.3 Payment of Interest. 5       1.4 Advances Prior to LIBOR
Rate Determination 6       1.5 Determination of Interest Rate on Advances;
Renewals and Conversions 6       1.6 Collateral 8       1.7 Expenses 8       1.8
Yield Protection; Availability; Funding Indemnification; Taxes. 8       1.9 The
Closing 10 ARTICLE II CONDITIONS 10       2.1 Documents 10       2.2 Other
Conditions of Borrowing. 11 ARTICLE III REPRESENTATIONS AND WARRANTIES 12
      3.1 Corporate Organization 12       3.2 Capital Stock of the Borrower 13
      3.3 Capital Stock of GBC and GBK. 13       3.4 Margin Securities 13
      3.5 Financial Statements 13       3.6 Title to Properties 14       3.7
Transaction is Legal and Authorized 14       3.8 No Defaults or Restrictions 14
      3.9 Governmental Consent 15       3.10 Taxes 15       3.11 Compliance with
Law 15       3.12 Restrictions on the Borrower 15       3.13 ERISA 15       3.14
Reserved 16       3.15 Reserve for Possible Loan and Lease Losses 16       3.16
Regulatory Enforcement Actions 16       3.17 Reserved 17       3.18 Pending
Litigation 17       3.19 Investment Company Act 17       3.20 Name of the
Borrower and Related Matters 17       3.21 No Misstatement 17 ARTICLE IV
COVENANTS 17       4.1 Negative Covenants 17       4.2 Affirmative Covenants. 19
ARTICLE V EVENTS OF DEFAULT; DEFAULT; RIGHTS UPON DEFAULT 23       5.1 Events of
Default 23       5.2 Remedies of the Lender 25 ARTICLE VI MISCELLANEOUS 25
      6.1 Waiver By the Lender 25       6.2 Entire Agreement and Modifications
of Agreement 25       6.3 Notices 26       6.4 Counterparts 26       6.5
Successors and Assigns 26       6.6 Governing Law and Other Matters 26       6.7
Severability 27

i

--------------------------------------------------------------------------------



      6.8 Survival of Representations and Warranties 27       6.9 Extensions and
Renewals 28       6.10 Interest Rate Regulation 28       6.11 Accounting Terms
28       6.12 Additional Actions 28       6.13 Revival of Liabilities 28
      6.14 Change of Control 28       6.15 Release; Environmental Indemnity 29

            SCHEDULES:             Schedule 3.2 -   Capital Stock of the
Borrower       Schedule 3.3 -   Capital Stock of GBC and GBK       Schedule 3.13
-   Post-Employment Benefits (ERISA)       Schedule 3.18 -   Pending Litigation
      Schedule 4.1 -   Outstanding Debt     EXHIBITS:             Exhibit A –
Form of Revolving Note       Exhibit B – Confirmation       Exhibit C – Form of
Pledge and Security Agreement

ii

--------------------------------------------------------------------------------



LOAN AGREEMENT

     THIS LOAN AGREEMENT (this “Agreement”), dated as of this October 1, 2004,
is entered into between GOLD BANC CORPORATION, INC. a Kansas corporation having
its principal place of business at 11301 Nall Avenue, Leawood, Kansas 66211 (the
“Borrower”), and BANK ONE, NA, a national banking association having a principal
place of business at 120 South LaSalle Street, Chicago, Illinois 60603 (the
“Lender”).

R E C I T A L S:

     A. The Borrower is the owner of 100% of the outstanding capital stock of
GBC Kansas, Inc., a Kansas corporation (“GBC”). GBC is the owner of 100% of the
outstanding capital stock of Gold Bank, a Kansas state chartered bank (“GBK”).
The outstanding capital stock of GBK may be referred to in this Agreement as the
“GBK Shares.”

     B. The Borrower desires to borrow from the Lender up to the principal sum
of $25,000,000 (“Maximum Revolving Loan Amount”) under a credit facility
consisting of a revolving loan in an aggregate amount not to exceed the Maximum
Revolving Loan Amount (“Revolving Loan”).

     C. The Borrower desires to use the proceeds of the Revolving Loan only for
general corporate purposes.

     D. The Lender is willing to lend to the Borrower up to an aggregate
principal amount not to exceed the Maximum Revolving Loan Amount under the
Revolving Loan in accordance with the terms, subject to the conditions, and in
reliance on the representations, warranties and covenants set forth in this
Agreement and in the other documents and instruments entered into, or delivered
in connection with, or relating to, the Revolving Loan and this Agreement
(collectively, including this Agreement, the “Loan Documents”).

     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

A G R E E M E N T :

ARTICLE I

THE FACILITY AND THE NOTE

     1.1 The Credit Facility. The Lender shall, subject to the terms and
provisions of this Agreement, make available for the Borrower’s use during the
term of this Agreement a credit facility in an aggregate amount not to exceed,
at any time outstanding, the Maximum Revolving Loan Amount. The credit facility
shall be subject to all of the terms and conditions of this Agreement and shall
consist of a loan described below in this Section 1.1:

                  (a) Revolving Loan. The Revolving Loan is a loan in an
aggregate principal amount not to exceed, at any time outstanding, the Maximum
Revolving Loan Amount. The

1

--------------------------------------------------------------------------------



Revolving Loan is to be evidenced by a promissory note (the “Revolving Note”)
substantially in the form of Exhibit A hereto. The unpaid principal balance plus
all accrued but unpaid interest on the Revolving Loan shall be due and payable
on October 1, 2005, or such earlier date on which such amount shall become due
and payable on account of acceleration by the Lender or otherwise in accordance
with the terms of this Agreement (“Revolving Loan Maturity Date”). At the
Borrower’s election made in accordance with the terms and subject to the
conditions set forth in this Agreement, any Advance under the Revolving Loan
shall be treated as a Eurodollar Advance or a Prime Rate Advance. Subject to the
terms of this Agreement, the Borrower may borrow, repay, and reborrow under the
Revolving Loan at any time prior to the Revolving Loan Maturity Date.

                  (b) Certain Definitions. As used in this Agreement, the
following terms shall have the following definitions:

 
(i)

“Advance” shall mean individually or collectively, a borrowing of a Revolving
Loan hereunder, consisting of a Prime Rate Advance or a Eurodollar Advance.
 


 
(ii)
“Business Day” shall mean: (A) for all purposes other than as covered by clause
(B) hereof, any day, other than Saturday, Sunday, a day that is a legal holiday
under the laws of the State of Illinois or the State of Kansas or any other day
on which banking institutions located in the State of Illinois or the State of
Kansas are authorized or required by law or other governmental action to close;
and (B) with respect to determinations in connection with, and payments of
principal and interest under, Eurodollar Advances, any day which is a Business
Day described in clause (A) and which is also a day for trading by and between
banks in U.S. dollar-denominated deposits in the London Interbank Eurodollar
Market.
 


 
(iii)
“Eurodollar Advance” shall mean an Advance that bears interest based on the
LIBOR Rate.
 


 
(iv)
“Eurodollar Reserve Requirement” shall mean the maximum reserve requirement
percentage (expressed as a decimal) as specified in Regulation D of the FRB that
the Lender determines would be applicable on the first day of any Interest
Period in respect of any Eurodollar Advance, but subject to any amendments to
such reserve requirement by the FRB, and taking into account any transitional
adjustments thereto becoming effective during such Interest Period. Eurodollar
Advances shall be deemed to be Eurocurrency liabilities as defined in Regulation
D without benefit of or credit for prorations, exemptions or offsets under
Regulation D.
 


 
(v)

“Excluded Taxes” shall mean, in the case of the Lender, taxes imposed on its
overall net income by: (A) the jurisdiction under the laws of which the Lender
is incorporated or organized; or (B) the jurisdiction in which the Lender's
principal executive office is located.
 


 
(vi)
“FRB” shall mean the Board of Governors of the Federal Reserve System.
 


 
(vii)

“Governmental Agency” shall mean each domestic and foreign federal, state, or
local government, political subdivision thereof, department, commission, board,

2

--------------------------------------------------------------------------------



   

   
bureau, tribunal, court, regulatory authority, instrumentality, or agency
exercising executive, legislative, judicial, regulatory, or administrative
functions, including, without limitation, the FRB, any central bank or
comparable agency, and the FDIC.
   

  (viii)
“Interest Period” shall mean the 30-, 60-, 90-, or 180-day period, as selected
by the Borrower, commencing on the date such Eurodollar Advance is made or
continued as a Eurodollar Advance, provided that any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day. No Interest Period with respect to any Advance shall terminate
after the end of the term of any such Advance or after the Revolving Loan
Maturity Date.
   

  (ix)
“LIBOR Rate” means a rate of interest (expressed as a percentage per annum)
equal to the sum of: (A) LIBOR; plus (B) 125 basis points.
   

  (x)
“LIBOR” means an amount determined pursuant to the following formula:

      Reuters Quoted Rate LIBOR     =   1-Eurodollar Reserve   Requirement

   

  (xi)
“Lien” means a lien, claim, charge, mortgage, assignment, easement, priority,
preference, restriction, encumbrance, pledge, or security interest, of any kind,
nature, or character.
   

  (xii)
“Material Adverse Change” shall mean a change or event that is or could
reasonably be expected to be material and adverse to the business, property,
assets, operations, results of operations, or financial condition of Borrower or
Borrower, GBC, and GBK, taken as a whole, or that would reasonably be expected
to materially and adversely affect: (i) the ability of Borrower, GBC, or GBK to
conduct its business; or (ii) the ability of Borrower or GBC to perform its
obligations hereunder or any of the Loan Documents.
   

  (xiii)
“Material Adverse Effect” shall mean an effect that is or could reasonably be
expected to be material and adverse to the business, property, assets,
operations, results of operations, or financial condition of Borrower or
Borrower, GBC, and GBK, taken as a whole, or that would reasonably be expected
to materially and adversely affect: (i) the ability of Borrower, GBC, or GBK to
conduct its business; or (ii) the ability of Borrower or GBC to perform its
obligations hereunder or any of the Loan Documents.
   

  (xiv)
“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, and any Governmental Agency.
           

3

--------------------------------------------------------------------------------



  (xv)
  
“Prime Rate” shall mean the rate of interest (expressed as a percentage per
annum) most recently announced or published publicly from time to time by the
Lender or its parent as its Prime Rate or Base Rate of interest, which is not
necessarily the lowest or most favorable rate of interest charged by the Lender
or any of its affiliates on commercial or other loans at any one time. The rate
of interest shall change automatically and immediately as and when the Prime
Rate or Base Rate shall change, without notice to the Borrower, and any notice
to which it may otherwise be entitled is hereby waived, and any such change in
the Lender’s Prime Rate or Base Rate shall not affect any of the terms and
conditions of the Notes or this Agreement, all of which shall remain in full
force and effect.
   

  (xvi)
“Prime Rate Advance” shall mean an Advance that bears interest based on the
Prime Rate.
   

  (xvii)
“Reuters Quoted Rate” shall mean, with respect to each Interest Period, and in
accordance with the Lender’s normal practice in the London Interbank Eurodollar
Market, the offered rate for the period equal to the Interest Period for U.S.
Dollar deposits in denominations equal to the requested Eurodollar Advance as of
11:00 a.m. (City of London, England time) two (2) Business Days prior to the
first day of the Interest Period as shown on the display designated as “British
Bankers Association Interest Settlement Rates” on Reuters Screen FRDB, or such
other screen as may replace such screen on Reuters for the purpose of displaying
such rate. In the event that such rate is not available on Reuters, then such
offered rate shall be otherwise independently determined by the Lender in its
reasonable judgment from an alternate, substantially similar independent source
available to the Lender or shall be calculated by the Lender by a substantially
similar methodology as that theretofore used to determine such offered rate.
   

  (xviii)
“Silver Acquisition” shall mean the pending transaction in which: (a) Borrower
will be merged with and into SAC Acquisition Corp., a Delaware corporation, with
Borrower being the surviving entity in such merger (“Initial Merger”); (b)
immediately following the consummation of the Initial Merger, Borrower will
merge with and into Silver Acquisition Corp., a Delaware corporation, with
Silver Acquisition Corp. being the surviving entity in such merger; and (c) GBK
will be merged with and into a newly-formed federal savings bank, all as
provided in that certain Agreement and Plan of Merger, by and among Borrower,
Silver Acquisition Corp., and SAC Acquisition Corp., dated as of February 24,
2004, as amended from time to time.
   

  (xix)
“Supervisory Order” shall mean the Written Agreement, dated August 26, 2003,
among Borrower, GBK, the Federal Reserve Bank of Kansas City and the Office of
the State Banking Commissioner of Kansas, Docket 03-014-WA/RB-HC and
03-014-WA/RB-SM.
   

  (xx)
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

4

--------------------------------------------------------------------------------



     1.2 The Notes. The term “Notes” as used in this Agreement shall mean the
Revolving Note and each note delivered in substitution or exchange therefor and,
where applicable, shall include the singular number as well as the plural.

     1.3 Payment of Interest.

               (a) Interest shall be calculated on the basis of a 360-day year,
counting the actual number of days elapsed from and including the date of the
Advance to and excluding the date of payment. Interest on each Prime Rate
Advance shall be due and payable in arrears on the last day of each March, June,
September, and December, for the three-month period then ending, commencing
December 31, 2004, and at maturity. Interest on each Eurodollar Advance shall be
due and payable in arrears on the last day of the Interest Period applicable
thereto, and at maturity.

               (b) The parties hereto intend to conform strictly to applicable
usury laws as in effect from time to time during the term of the Revolving Loan.
Accordingly, if any transaction contemplated hereby would be usurious under
applicable law (including the laws of the United States of America, or of any
other jurisdiction whose laws may be mandatorily applicable), then, in that
event, notwithstanding anything to the contrary in this Agreement or the Notes,
the Borrower and the Lender agree that the aggregate of all consideration that
constitutes interest under applicable law that is contracted for, charged or
received under, or in connection with, this Agreement shall under no
circumstances exceed the maximum amount of interest allowed by applicable law,
and any excess shall be credited to the Borrower by the Lender.

                (c) Upon the occurrence of any Default (as such term is defined
in Section 5.1), the rate of interest on the Notes (the “Default Rate of
Interest”) shall be three percent (3%) above the interest rate otherwise
applicable from the date of occurrence, and during the continuance, of the
Default.

                (d) All payments received by the Lender from, or on behalf of,
the Borrower shall first be applied to amounts due under Section 1.7, second to
accrued interest under the Revolving Note, and third to principal amounts
outstanding under the Revolving Note; provided, however, that following and
during any Event of Default (as such term is defined in Section 5.1), all
payments received on account of the Borrower’s Liabilities (as such term is
defined in Section 1.6) shall be applied in whatever order, combination and
amounts as the Lender, in its sole and absolute discretion, decides, to all
costs, expenses and other indebtedness owing to the Lender.

               (e) The Borrower will pay to the Lender in immediately available
funds, at its office at the address as specified in Section 6.3, or such other
address as the Lender shall specify in writing, all amounts payable to it in
respect of the Loan Documents (including, without limitation, the principal of,
or interest on, the Notes then held by the Lender) without any setoff,
deduction, counterclaim, protest, demand or presentation or any other notice or
formality. The Lender may, if it so determines, make notation of each payment of
principal on the Notes, and it will promptly make such notation if the Borrower
shall so request. The Lender may also, if it so determines, make notation on the
face of the Notes or elsewhere of any modification, amendment, alteration,
guaranty or assumption of the Notes. The aggregate unpaid principal

5

--------------------------------------------------------------------------------



amount shown on the face of, or elsewhere on, the Notes shall, absent manifest
error, be conclusive evidence of the principal amount owing and unpaid on the
Notes. The failure to record any such amount on such schedule, however, shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
the Notes.

               (f) Subject to the terms and conditions of this Agreement,
including, without limitation, Section 1.5, the Borrower may, upon at least one
Business Day’s notice to the Lender, prepay (subject to the indemnification and
payments by Borrower pursuant to Section 1.8(d)) a portion of the principal
amount of a Eurodollar Advance in a minimum aggregate amount of $100,000 or any
larger integral multiple of $100,000 by paying the principal amount to be
prepaid, together with unpaid accrued interest thereon to the date of
prepayment; provided, however, that the date of prepayment shall be considered
to be the Business Day following receipt of the prepayment by the Lender unless
such prepayment is received by the Lender before 1:00 p.m. Chicago time and is
made in immediately available funds.

               (g) If any payment to be made by the Borrower hereunder shall
become due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment. All sums and amounts due,
owing, or otherwise payable under any of the Loan Documents shall be paid in
such currency of the United States of America that shall be legal tender for the
payment or all debts and dues, public or private, at the time of payment.

     1.4 Advances Prior to LIBOR Rate Determination. Anything herein to the
contrary notwithstanding, after notice but prior to making any requested
Eurodollar Advance, if for any reason whatsoever LIBOR is not then being quoted
for the requested Interest Period and in an amount approximating the amount of
such Eurodollar Advance, the Lender shall give the Borrower prompt notice
thereof and such Eurodollar Advance (if not yet made) shall be a Prime Rate
Advance and no conversions into Eurodollar Advances shall be permitted and no
new Eurodollar Advances shall be made so long as such condition exists.

     1.5 Determination of Interest Rate on Advances; Renewals and Conversions.

               (a) The Borrower shall have the option, subject to the other
provisions of this Agreement, to request that an Advance be made to the
Borrower, by giving telephonic notice to the Lender prior to 11:00 a.m. (Chicago
time) at least three (3) Business Days prior to the date on which any Eurodollar
Advance is to be made hereunder and at least one (1) Business Day prior to the
date on which any Prime Rate Advance is to be made hereunder, specifying: (A)
the amount of the requested Advance; (B) the type of the requested Advance; (C)
the borrowing date for the requested Advance (which shall be a Business Day);
and (D) the Interest Period applicable to such Advance (in the case of each
Eurodollar Advance), which shall not exceed the Revolving Loan Maturity Date.
Notwithstanding any provision herein to the contrary, no such telephonic notice
shall be valid or effective unless the Borrower provides to the Lender by
facsimile a confirmation of such telephonic notice in the form of Exhibit B
hereto (“Confirmation”), by 11:00 a.m. (Chicago time) at least two (2) Business
Days prior to the date on which any Eurodollar Advance is to be made hereunder
and at least one (1) Business Day prior to the date on which any Prime Rate
Advance is to be made hereunder. In the event that the Borrower shall fail to
select an Interest Period for a Eurodollar Advance, then the Borrower

6

--------------------------------------------------------------------------------



shall be deemed to have selected an Interest Period of 30 days. At no time shall
there be outstanding more than six (6) Eurodollar Advances. Each Eurodollar
Advance shall be made, continued, or converted in a principal amount of One
Million Dollars ($1,000,000) or any whole multiple of One Million Dollars
($1,000,000) in excess thereof.

               (b) Each Prime Rate Advance shall continue as a Prime Rate
Advance unless and until such Prime Rate Advance is converted into a Eurodollar
Advance pursuant to this Section 1.5 or is repaid in accordance with the terms
and conditions of this Agreement. Each Eurodollar Advance shall continue as a
Eurodollar Advance until the end of the then-applicable Interest Period
therefor, at which time such Eurodollar Advance shall automatically convert into
a Prime Rate Advance unless: (i) such Eurodollar Advance is repaid in accordance
with the terms of this Agreement; or (ii) the Borrower shall have provided a
telephonic notice to the Lender prior to 11:00 a.m. (Chicago time) at least
three (3) Business Days prior to the end of such Interest Period requesting
that, at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period. Notwithstanding any
provision herein to the contrary, no such telephonic notice shall be valid or
effective unless the Borrower provides to the Lender by facsimile a
Confirmation, by 11:00 a.m. (Chicago time) at least two (2) Business Days prior
to the date on which any Eurodollar Advance is to be continued hereunder.

               (c) The Borrower may elect from time to time to convert all or
any portion of a Prime Rate Advance into a Eurodollar Advance. To convert any
Prime Rate Advance, the Borrower shall provide a telephonic notice to the Lender
prior to 11:00 a.m. (Chicago time) at least three (3) Business Days prior to the
date on which any Advance is to be converted hereunder, requesting that all or a
portion of a Prime Rate Advance be converted into a Eurodollar Advance.
Notwithstanding any provision herein to the contrary, no such telephonic notice
shall be valid or effective unless the Borrower provides to the Lender by
facsimile a Confirmation, by 11:00 a.m. (Chicago time) at least two (2) Business
Days prior to the date on which any Prime Rate Advance is to be converted
hereunder.

               (d) Notwithstanding any provision in this Agreement to the
contrary: (i) any Prime Rate Advance may be prepaid, in whole or in part,
without any premium or penalty; (ii) any Eurodollar Advance may be prepaid, in
whole or in part, without any premium or penalty, subject to Section 1.3(f) and
further subject to the indemnification and payments by Borrower pursuant to
Section 1.8(d); (iii) no Eurodollar Advance may be continued as, or converted
into, another Advance, except on the last day of the Interest Period applicable
thereto; (iv) in no event may the Borrower select an Interest Period that
extends beyond the Revolving Loan Maturity Date; and (v) upon the occurrence and
during the continuance of a Default or an Event of Default, no Advance may be
made as, converted into, or continued as a Prime Rate Advance or a Eurodollar
Advance.

               (e) The Borrower agrees to pay to the Lender a commitment fee of
25 basis points (.25%) on the daily unborrowed portion of the Maximum Revolving
Loan Amount from the date hereof to and including the termination and repayment
of the Revolving Loan and the Borrower’s Liabilities. The foregoing unused
commitment fee shall: (i) be calculated quarterly in arrears for each calendar
quarter or portion thereof; (ii) accrue at all times until the termination and
repayment of the Revolving Loan and the Borrower’s Liabilities; and (iii) be due
and

7

--------------------------------------------------------------------------------



payable in arrears on the last Business Day of each of March, June, September,
and December, commencing with the first such date to occur after the Closing
Date. All accrued and unpaid commitment and other fees shall be payable on the
effective date of any termination of the obligations of the Lender to make
Advances hereunder.

     1.6 Collateral. The Borrower’s obligations under this Agreement, the Notes
and any other Loan Documents (collectively, the “Borrower’s Liabilities”) shall
be secured by a pledge of the GBK Shares pursuant to the terms of a Pledge and
Security Agreement dated as of the Closing Date, between GBC and the Lender,
substantially in the form of Exhibit C hereto (the “Pledge Agreement”).

     1.7 Expenses. The Borrower will: (a) pay all reasonable costs and expenses
of the Lender incident to the transactions contemplated by this Agreement
including, but not limited to, all costs, fees, and expenses incurred in
connection with the preparation, negotiation and execution of this Agreement and
the other Loan Documents, and in connection with any modification, amendment,
alteration, or the enforcement of this Agreement, the Notes and the other Loan
Documents, including, without limitation, the Lender’s reasonable out-of-pocket
expenses and the charges and disbursements to counsel retained by the Lender;
and (b) pay and save the Lender and all other holders of the Notes harmless
against any and all liability, costs, and amounts payable as a result of: (i)
any taxes which may be determined to be payable in connection with the execution
and delivery of this Agreement, the Notes or the other Loan Documents or any
modification, amendment or alteration of the terms or provisions of this
Agreement, the Notes or the other Loan Documents; (ii) any interest or penalties
resulting from nonpayment or delay in payment of such expenses, charges,
disbursements, liabilities or taxes; (iii) any income taxes in respect of any
reimbursement by the Borrower for any of such violations, taxes, interests or
penalties paid by the Lender; and (iv) any payment of any Eurodollar Advance
prior to the last day of an applicable Interest Period. The obligations of the
Borrower under this Section 1.7 shall survive the repayment in full of the
Notes. Any of the foregoing amounts incurred by the Lender and not paid by the
Borrower upon demand shall bear interest from the date incurred at the Prime
Rate plus three percent (3%) per annum and shall be deemed part of the
Borrower’s Liabilities hereunder

     1.8 Yield Protection; Availability; Funding Indemnification; Taxes.

               (a) If, on or after the date of this Agreement, the adoption of
any law, rule, regulation, policy, guideline, interpretation, or directive
(whether or not having the force of law) of any Governmental Agency or
quasi-governmental authority, or any change in the interpretation or
administration thereof by any Governmental Agency or quasi-governmental
authority charged with the interpretation or administration thereof, or
compliance by the Lender with any law, rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) of any
such Governmental Agency of quasi-governmental authority:

               (i) subjects the Lender to any Taxes or Other Taxes (as defined
in Section 1.8(f)), or changes the basis of taxation of payments to the Lender
in respect of any Eurodollar Advances; or

8

--------------------------------------------------------------------------------



               (ii) imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, the
Lender; or

               (iii) imposes any other condition, the result of which is to
increase the cost to the Lender of making, funding or maintaining any Eurodollar
Advances or reduces any amount receivable by the Lender in connection with any
Eurodollar Advances, or requires the Lender to make any payment calculated by
reference to the amount of Eurodollar Advances held or interest received by it,
by an amount deemed material by the Lender,

and Lender shall determine (which determination shall be conclusive, absent
manifest error) that the result of any of the foregoing is to increase the cost
to the Lender of making or maintaining any Eurodollar Advances or its commitment
hereunder, or to reduce the return received by the Lender in connection with
such Eurodollar Advances or commitment, then the Borrower will pay to the
Lender, on demand, such additional amount or amounts as the Lender shall from
time to time determine as sufficient to compensate and indemnify the Lender for,
from, and against, such increased costs and reduction in amount. Lender shall
promptly notify Borrower of the occurrence of any event specified in this
Section 1.8(a) for which Lender intends to claim additional compensation from
Borrower.

               (b) If the Lender shall determine (which determination shall be
conclusive, absent manifest error) that the amount of capital required or
expected to be maintained by the Lender is increased as a result of a Change (as
defined below), then, on demand by the Lender, the Borrower shall pay to the
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital that the Lender determines is
attributable to this Agreement, the Revolving Loan, or its commitment hereunder
(after taking into account such Lender’s policies as to capital adequacy).
“Change” means any adoption of, or change in, any law, rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
of any Governmental Agency or quasi-governmental authority after the date of
this Agreement that affects the amount of capital required or expected to be
maintained by the Lender. Lender shall promptly notify Borrower of the
occurrence of any event specified in this Section 1.8(b) for which Lender
intends to claim additional compensation from Borrower.

               (c) The Lender shall suspend the availability of Eurodollar
Advances and require any affected Eurodollar Advances to be repaid, renewed as,
or converted to Prime Rate Advances, subject to the payment of any funding
indemnification amounts required by this Agreement, in the event that: (i) the
Lender shall determine (which determination shall be conclusive, absent manifest
error) that maintenance of any Eurodollar Advances would violate any applicable
law, rule, regulation, policy, guideline, interpretation, or directive, whether
or not having the force of law; or (ii) the Lender shall determine (which
determination shall be conclusive, absent manifest error) that: (A) deposits of
a type and maturity appropriate to match fund Eurodollar Advances are not
available; (B) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances; or (C)
the Eurodollar Rate is not then being quoted for the relevant Interest Period
and in the amount of such Advance.

9

--------------------------------------------------------------------------------



               (d) If any payment of a Eurodollar Advance occurs on a date that
is not the last day of the applicable Interest Period, whether because of
acceleration or otherwise, or a Eurodollar Advance is not made on the date
specified by the Borrower for any reason other than default by the Lender, then
the Borrower will indemnify the Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.

               (e) All payments by the Borrower to, or for the account of, the
Lender hereunder or under the Revolving Note shall be made free and clear of,
and without deduction for, any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from, or in respect of, any sum payable hereunder to
the Lender: (i) the sum payable shall be increased as necessary so that after
making all required deductions (including, without limitation, deductions
applicable to additional sums payable under this section) the Lender receives an
amount equal to the sum it would have received had no such deductions been made;
(ii) the Borrower shall make such deductions; (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Agency in accordance with
applicable law; and (iv) the Borrower shall furnish to the Lender the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.

               (f) The Borrower hereby agrees to pay any present and future
stamp or documentary taxes and any other excise or property taxes, charges and
similar levies that arise from any payment made hereunder or under the Revolving
Note or from the execution or delivery of, or otherwise with respect to, this
Agreement or the Revolving Note (“Other Taxes”). The Borrower hereby agrees to
indemnify the Lender for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this section) paid by the Lender as a result of its commitment, the Revolving
Loan made by it hereunder, or otherwise in connection with its participation in
this Agreement, and any liability (including, without limitation, penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made on demand by Lender.

     1.9 The Closing. The initial Advance under the Revolving Loan shall be made
at the offices of Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP, counsel
to the Lender, at 333 West Wacker Drive, Suite 2700, Chicago, Illinois at 9:30
a.m. on October 1, 2004 (the “Closing Date”), or at such other place or time or
on such other date as the parties hereto may agree.

ARTICLE II
CONDITIONS

     2.1 Documents. The obligation of the Lender to make any Advance on the
Closing Date is subject to the condition precedent that the Lender receive all
of the following, where appropriate, duly executed and dated the Closing Date
and in form and substance satisfactory to the Lender and its counsel:

               (a) the Revolving Note;

               (b) the Revolving Note;


10

--------------------------------------------------------------------------------



               (c) the actual certificates representing all of the securities
constituting the Pledged Property (as defined in the Pledge Agreement) together
with irrevocable stock powers for each such certificate endorsed in blank by the
Borrower;

               (d) the opinion of Stinson Morrison Hecker LLP, counsel for the
Borrower, in form and substance acceptable to Lender and its counsel;

               (e) a certificate signed by the President or a Vice President of
the Borrower certifying that: (i) the conditions specified in Article II have
been fully satisfied; and (ii) no orders, permissions, consents, approvals or
authorizations are required to be obtained by the Borrower, GBC, or GBK, or from
any Governmental Agency or any other Person, and no registrations or
declarations are required to be filed by the Borrower, GBC, or GBK, or with any
Governmental Agency or any other Person in connection with, or contemplation of,
the execution and delivery of this Agreement and the other Loan Documents, or
the performance of any obligations hereunder or thereunder;

               (f) copies, certified by the appropriate secretary of state or
other appropriate Governmental Agency, of the articles of incorporation of the
Borrower, GBC, and GBK;

               (g) good standing certificates for the Borrower, GBC, and GBK,
issued by the appropriate secretary of state or other appropriate Governmental
Agency, dated as of a recent date;

               (h) copies, certified by the Secretary or an Assistant Secretary
of the Borrower, GBC, and GBK, of the bylaws of the Borrower, GBC, and GBK,
respectively;

               (i) copies, certified by the Secretary or an Assistant Secretary
of the Borrower and GBC, of resolutions of the Board of Directors of the
Borrower and GBC, respectively, authorizing the execution, delivery, and
performance of this Agreement, the Notes, the Pledge Agreement, and the other
Loan Documents;

               (j) an incumbency certificate of the Secretary or an Assistant
Secretary of the Borrower and GBC certifying the names of the officer or
officers of the Borrower and GBC, respectively, authorized to sign this
Agreement, the Notes, the Pledge Agreement, and the other Loan Documents,
together with a sample of the true signature of each such officer (the Lender
may conclusively rely on such certificate until formally advised by a like
certificate of any changes therein); and

               (k) copies, certified by the Secretary or an Assistant Secretary
of the Borrower and GBC, of all documents evidencing any necessary consents and
approvals from each applicable Governmental Agency, including, but not limited
to, the FRB, the Office of the Comptroller of the Currency (the “OCC”) and the
Federal Deposit Insurance Corporation (the “FDIC”), with respect to this
Agreement and the other Loan Documents.

     2.2 Other Conditions of Borrowing.

     Notwithstanding any other provision of this Agreement, the Lender shall not
be required to make any Advance at any time:

11

--------------------------------------------------------------------------------



               (a)  if there has occurred, in the Lender’s sole and complete
discretion, a Material Adverse Change or Material Adverse Effect since the 2003
Statements (as defined in Section 3.5);

               (b)  if the representations and warranties of the Borrower
contained in Article III shall not be true on and as of the date of any Advance,
with the same effect as though such representations and warranties had been made
on and as of such date;

               (c)  if any Event of Default or Default has occurred;

               (d)  if all necessary or appropriate actions and proceedings
shall not have been taken in connection with, or relating to, the transactions
contemplated hereby and all documents incident thereto shall not have been
completed and tendered for delivery, in substance and form reasonably
satisfactory to the Lender, including, but not limited to, if appropriate in the
opinion of the Lender, the Lender’s failure to have received evidence that all
necessary approvals from Governmental Agencies to enter into this Agreement have
been received; or

               (e)  if the Lender shall not have received in substance and form
reasonably satisfactory to the Lender, all certificates, affidavits, schedules,
resolutions, opinions, notes, and/or other documents which are provided for
hereunder, or which it may reasonably request.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

     To induce the Lender to make the Revolving Loan provided for herein, the
Borrower hereby represents and warrants as set forth below.

     3.1 Corporate Organization. Each of the Borrower and GBC: (a) is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Kansas; (b) is duly qualified as a foreign corporation and
in good standing in all states in which it is doing business except where the
failure to so qualify would not cause a Material Adverse Effect; and (c) has all
requisite power and authority, corporate or otherwise, to own, operate and lease
its properties and to carry on its business as now being conducted. GBK is duly
organized, validly existing and chartered under the laws of the State of Kansas,
and has all requisite power and authority, corporate or otherwise, to own,
operate and lease its properties and to carry on its business as now being
conducted. The deposit accounts of GBK are insured by the FDIC in accordance
with the FDIC Regulations. The Borrower, GBC, and GBK have made payment of all
franchise and similar taxes in each of the respective jurisdictions in which
they are incorporated or qualified, and so far as such taxes are due and payable
at the date of this Agreement, except for any such taxes: (a) where the failure
to pay such taxes would not cause a Material Adverse Effect; and (b) the
validity of which is being contested in good faith and for which proper reserves
have been set aside on the books of the Borrower, GBC, or GBK, as the case may
be.

12

--------------------------------------------------------------------------------



3.2 Capital Stock of the Borrower.

               (a) Schedule 3.2 correctly sets forth: (i) the state or states in
which the Borrower conducts its businesses; and (ii) a list of all direct and
indirect subsidiaries of the Borrower.

               (b) All of the outstanding capital stock of the Borrower has been
duly authorized, legally and validly issued and is fully paid and nonassessable.

     3.3 Capital Stock of GBC and GBK.

               (a) Schedule 3.3 correctly sets forth: (i) the state or states in
which GBC and GBK physically conducts its business; and (ii) a list of each
class of stock of GBC and GBK as well as the owners of record and beneficial
owners thereof, including the number of shares held by each, and, except as
otherwise stated in Schedule 3.3, there is no plan, agreement or understanding
providing for, or contemplating, the issuance of any additional shares of
capital stock of GBC or GBK. The Borrower is the owner of 100% of the
outstanding capital stock of GBC. GBC is the owner of 100% of the outstanding
capital stock of GBK.

               (b) The GBK Shares have been duly authorized and legally and
validly issued, and are fully paid and nonassessable. The GBK Shares are owned
by GBC free and clear of any and all Liens. GBC will, at all times during the
term of this Agreement, own the GBK Shares free and clear of any and all Liens,
except for any security interest granted herewith or previously to the Lender.
None of the GBK Shares have been issued in violation of any shareholder’s
preemptive rights. There are, as of the date hereof, no outstanding options,
rights or warrants obligating GBK to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of the capital stock of GBK or
obligating GBK to grant, extend or enter into any such agreement or commitment.

     3.4 Margin Securities. None of the GBK Shares qualifies as “margin stock”
under Regulation U of the FRB. Neither the making of any Advance nor the use of
the proceeds thereof will violate the provisions of Regulations T, U, or X of
the FRB.

     3.5 Financial Statements. The Borrower has delivered to the Lender copies
of the consolidated and consolidating financial statements of the Borrower as of
and for the year ending December 31, 2003 (“2003 Statements”) and consolidated
financial statements as of and for the quarters ending March 31, 2004 and June
30, 2004 (“2004 Statements”). The 2003 Statements have been audited by the
Borrower’s certified public accountants, KPMG LLP (“Auditor”). The 2003
Statements and the 2004 Statements shall be referred to collectively herein as
the “Financial Statements.” The Financial Statements: (a) are true and correct
in all material respects; (b) are in accordance with the respective books of
account and records of the Borrower, GBC, and GBK and their subsidiaries; (c)
have been prepared in accordance with applicable banking regulations and
generally accepted accounting principles (“GAAP”) applied on a basis consistent
with prior periods; and (d) fairly and accurately present in all material
respects the financial condition of the Borrower, GBC, GBK, and their
subsidiaries and their assets and liabilities and the results of their
operations as of such dates and for the periods represented thereby. The
Financial Statements contain and reflect provisions for taxes, reserves and
other

13

--------------------------------------------------------------------------------



liabilities of the Borrower, GBC, GBK, and their subsidiaries in accordance with
GAAP. None of the Borrower, GBC, GBK, or any of their subsidiaries has any
material debt, liability or obligation of any nature (whether accrued,
contingent, absolute or otherwise) that is not provided for, or disclosed in,
the Financial Statements. Since December 31, 2003, there has been no Material
Adverse Change. Each call report and Form FRY-9C delivered to the Lender or any
Governmental Agency at any time following the Closing Date or prepared by, or on
behalf of, the Borrower, GBC, or GBK shall, as of the dates of such reports and
forms: (a) be true and correct in all material respects; (b) be in accordance
with the respective books of account and records of the Borrower, GBC, and GBK
and their subsidiaries; (c) be prepared in accordance with applicable banking
regulations and GAAP applied on a basis consistent with prior periods; and (d)
fairly and accurately present in all material respects the financial condition
of the Borrower, GBC, GBK, and their subsidiaries and their assets and
liabilities and the results of their operations as of such dates and for the
periods represented thereby.

     3.6 Title to Properties.

               (a) The Borrower, GBC, and GBK have good and marketable fee title
to all real property (or have adequate title insurance from a reputable title
insurance company insuring good and marketable title), and good and marketable
title to all other property and assets reflected in the Financial Statements,
excluding property and assets sold or otherwise disposed of subsequent to the
date of such Financial Statements, except when the failure to have good and
marketable title would not cause a Material Adverse Effect.

               (b) For material assets or property leased by the Borrower, GBC,
or GBK, the Borrower, GBC, and GBK enjoy peaceful and undisturbed possession
under all of the leases under which they are operating, all of which permit the
customary operations of the Borrower, GBC, and GBK, as applicable. None of such
leases is in material default and no event has occurred which with the passage
of time or the giving of notice, or both, would constitute a material default
under any thereof.

     3.7 Transaction is Legal and Authorized. The borrowing of the principal
amount of the Revolving Loan, the execution and delivery of this Agreement and
the other Loan Documents and compliance by the Borrower with all of the
provisions of this Agreement and of the other Loan Documents are within the
corporate and other powers of the Borrower and GBC. This Agreement and the other
Loan Documents have been duly authorized, executed and delivered, and are the
legal, valid and binding obligations of the Borrower and GBC, as appropriate,
enforceable in accordance with their terms. Each Person executing and delivering
this Agreement and the other Loan Documents on behalf of the Borrower and GBC
has full right, authorization, power, and capacity to do so.

     3.8 No Defaults or Restrictions. Neither the execution and delivery of the
Loan Documents nor compliance with their terms and conditions will conflict with
or result in a material breach of, or constitute a material default under, any
of the terms, obligations, covenants, conditions or provisions of any corporate
restriction or of any indenture, mortgage, deed of trust, pledge, bank loan or
credit agreement, corporate charter, bylaw or any other agreement or instrument
to which the Borrower, GBC, or GBK is now a party or by which any of them or any
of their properties may be bound or affected, or any judgment, order, writ,

14

--------------------------------------------------------------------------------



injunction, decree or demand of any arbitrator or Governmental Agency, or result
in the creation or imposition of any Lien of any nature whatsoever upon any
property or asset of the Borrower, GBC, or GBK under the terms or provisions of
any of the foregoing. None of Borrower, GBC, or GBK is in material default in
the performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing indebtedness of any kind or pursuant
to which any such indebtedness is issued, or other agreement or instrument to
which the Borrower, GBC, or GBK is a party or by which the Borrower, GBC, or GBK
or their properties may be bound or affected.

     3.9 Governmental Consent. No orders, permissions, consents, approvals or
authorizations are required to be obtained by the Borrower, GBC, or GBK from any
Governmental Agency or any other Person, and no registrations or declarations
are required to be filed by the Borrower, GBC, or GBK with any Governmental
Agency or any other Person in connection with, or contemplation of, the
execution and delivery of this Agreement and the other Loan Documents, or the
performance of any obligations hereunder or thereunder, other than consents or
approvals that have been obtained by the Borrower prior to the Closing Date.

     3.10 Taxes. The Borrower, GBC, and GBK have filed all United States income
tax returns and all state and municipal tax returns which are required to be
filed, and have paid, or made adequate provision for the payment of, all
material taxes which have become due pursuant to said returns or pursuant to any
assessment received by the Borrower, GBC, or GBK, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. To the Borrower’s knowledge, after reasonable inquiry, there is no
audit, assessment or other proposed action or inquiry of the Internal Revenue
Service with respect to the United States income tax liability of the Borrower,
GBC, or GBK. To the Borrower’s knowledge, after reasonable inquiry, the
Borrower, GBC, and GBK have withheld amounts from their employees and all other
Persons in full and complete compliance with the tax withholding provisions of
applicable federal, state and local laws and each has filed all federal, state
and local returns and reports for all years for which any such return or report
would be due with respect to employee income tax withholding, social security,
unemployment taxes, income and other taxes and all payments or deposits with
respect to such taxes have been made within the time period required by law.

     3.11 Compliance with Law. The Borrower, GBC, and GBK are in compliance with
all applicable statutes, rules, regulations, orders and restrictions of each
Governmental Agency having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, except: (a) as
expressly provided in the Supervisory Order; and (b) when non-compliance would
not cause a Material Adverse Effect.

     3.12 Restrictions on the Borrower. None of Borrower, GBC, or GBK is a party
to, nor is bound by, any contract or agreement or instrument, or subject to any
charter or other corporate restriction materially and adversely affecting its
business, property, assets, operations or financial condition, except: (a) as
expressly provided in the Supervisory Order; and (b) when such restriction would
not cause a Material Adverse Effect.

     3.13 ERISA. To the knowledge of the Borrower, after reasonable inquiry, all
employee benefit plans (as defined in Section 3(3) of the Employee Retirement
Income Security

15

--------------------------------------------------------------------------------



Act of 1974, as amended (“ERISA”)) established or maintained by the Borrower or
any ERISA Affiliate (as defined in this Section 3.13) or to which the Borrower
or any ERISA Affiliate contributes (each, an “Employee Benefit Plan”) are in
material compliance with applicable requirements of ERISA, and are in material
compliance with applicable requirements (including qualification and
non-discrimination requirements) of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Code”) for obtaining the tax benefits the Code thereupon permits with respect
to such plans. Each Employee Benefit Plan which is a group health plan (within
the meaning of Section 5000(b)(1) of the Code) materially complies with and has
been maintained and operated in material compliance with each of the
requirements of Section 4980B of the Code. To the knowledge of the Borrower,
after reasonable inquiry, neither the Borrower nor any ERISA Affiliate has
failed to make any contributions or to pay any amounts with respect to any
Employee Benefit Plan or ERISA or any other applicable law. To the knowledge of
the Borrower, after reasonable inquiry, no “reportable event” or “prohibited
transaction,” as defined in ERISA, has occurred or is continuing as to any
Employee Benefit Plan and no excise taxes have been incurred or security is
required with respect to any Employee Benefit Plan. To the knowledge of the
Borrower, after reasonable inquiry, no Employee Benefit Plan has, or as of the
Closing Date will have, any amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA) for which the Borrower or any ERISA Affiliate
could be liable to any person under Title IV of ERISA if any such plan were
terminated. To the knowledge of the Borrower, after reasonable inquiry, all
Employee Benefit Plans are funded in accordance with Section 412 of the Code (if
applicable). There would be no obligations under Title IV of ERISA relating to
any Employee Benefit Plan that is a multiemployer plan if any such plan were
terminated or if the Borrower or any ERISA Affiliate withdrew from any such
plan. To the knowledge of the Borrower, after reasonable inquiry, and except as
otherwise disclosed in Schedule 3.13 and except as required by Section 4980B of
the Code or applicable state insurance laws, neither the Borrower nor any ERISA
Affiliate has promised any employee medical coverage after termination of
employment, or promised medical coverage to any former employee or other
individual not employed by the Borrower or any ERISA Affiliate, and neither the
Borrower nor any ERISA Affiliate maintains or contributes to any plan or
arrangement providing medical benefits to employees after their termination of
employment or any other individual not employed by the Borrower or any ERISA
Affiliate. “ERISA Affiliate” shall mean any person (as defined in Section 3(9)
of ERISA) which together with the Borrower would be a member of the same
“controlled group” within the meaning of Sections 414(b), (m), (c) and (o) of
the Code.

     3.14 Reserved.

     3.15 Reserve for Possible Loan and Lease Losses. Except as previously
disclosed to the Lender, the reserves for possible loan and lease losses shown
in the Financial Statements are adequate in all material respects to provide for
all losses, net of recoveries relating to loans previously charged off, on loans
outstanding, as of the date of such statements or reports, and the Borrower has
no reason, at the present time, to believe that the loan portfolio of GBK at
each such date will incur losses in excess of such reserves.

     3.16 Regulatory Enforcement Actions. None of Borrower, GBC, or GBK nor any
of their respective officers or directors is now operating under any
restrictions, agreements, memoranda, or commitments (other than restrictions of
general application) imposed by any

16

--------------------------------------------------------------------------------



Governmental Agency (other than as expressly provided in the Supervisory Order),
nor, to the knowledge of the Borrower, after reasonable inquiry, are any such
restrictions threatened or agreements, memoranda or commitments being sought by
any Governmental Agency.

     3.17 Reserved.

     3.18 Pending Litigation. Except as disclosed in Schedule 3.18, there are no
actions, suits or proceedings pending, or, to the knowledge of the Borrower,
after reasonable inquiry, threatened or proposed, against the Borrower, GBC, or
GBK at law or in equity or before or by any Governmental Agency, which if
adversely decided would cause a Material Adverse Effect. None of Borrower, GBC,
or GBK is in default with respect to any order, writ, injunction, or judgment or
decree of, or any written agreement with, any Governmental Agency.

     3.19 Investment Company Act. The Borrower is not an “investment company” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

     3.20 Name of the Borrower and Related Matters. The complete and exact name
of the Borrower is “Gold Banc Corporation, Inc.” and the Borrower does not
operate under any assumed name. The organizational identification number
assigned to the Borrower by the State of Kansas is 0953117. The complete and
exact name of GBC is “GBC Kansas, Inc.” and GBC does not operate under any
assumed name. The organizational identification number assigned to GBC by the
State of Kansas is 2790640. The Borrower’s chief executive offices are located
at the address set forth in Section 6.3 hereof. The books and records of the
Borrower are kept at its chief executive offices and at no other location. There
has not been any change in any of the matters set forth in Section 3.1 or in
this Section 3.20 within five (5) years prior to the date hereof.

     3.21 No Misstatement. No information, exhibit, report or document furnished
by the Borrower to the Lender in connection with the negotiation or execution of
this Agreement or the making of the Revolving Loan contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein not misleading, all as of the date when furnished
to the Lender.

     Each of the foregoing representations and warranties shall survive the
execution and delivery of this Agreement, the Revolving Note, and the Pledge
Agreement. Each request for an Advance (or conversion or continuation thereof)
by the Borrower shall constitute a representation and warranty that, as of the
date of such request and as of the date on which the Advance shall be made,
converted, or continued (as applicable): (a) there exists no Default or Event of
Default; and (b) the representations and warranties contained in this article
are true and correct, except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date.

ARTICLE IV
COVENANTS

     4.1 Negative Covenants. The Borrower agrees that until the commitment of
the

17

--------------------------------------------------------------------------------



Lender to make the Revolving Loan has terminated and the Borrower satisfies all
of its obligations to the Lender, including, but not limited to, its obligations
to pay in full all of the Borrower’s Liabilities, the Borrower shall not itself,
nor shall the Borrower cause, permit or allow GBC or GBK to, directly or
indirectly:

               (a) create, assume, incur, have outstanding, or in any manner
become liable in respect of any indebtedness for borrowed money, other than as
reflected in Schedule 4.1 or in the ordinary course of business and in
accordance with applicable laws and regulations and safe and sound banking
practices. For purposes of this Agreement, the phrase “indebtedness” shall mean
and include: (i) all items arising from the borrowing of money, which according
to generally accepted accounting principles now in effect, would be included in
determining total liabilities as shown on the balance sheet; (ii) all
indebtedness secured by any Lien in property owned by the Borrower whether or
not such indebtedness shall have been assumed; (iii) all guarantees, sureties,
and similar contingent liabilities with respect to indebtedness of others; and
(iv) all other obligations evidencing indebtedness to others;

               (b) create, assume, incur, suffer or permit to exist any Lien
(including the Lien of a conditional vendor), of any kind or character upon or
with respect to any of their real or personal properties, whether owned at the
date hereof or hereafter acquired, or assign or otherwise convey any right to
receive income excepting only: (i) Liens for taxes, assessments or other charges
by a Governmental Agency for then current year or which are not yet due or
delinquent; (ii) Liens for taxes, assessments or other charges by a Governmental
Agency already due, but the validity of which is being contested at the time in
good faith in such a manner as not to make the property forfeitable; (iii) Liens
and charges incidental to current operations that are not due or delinquent;
(iv) Liens for workmen’s compensation awards not due or delinquent; (v) pledges
or deposits to secure obligations under workmen’s compensation laws or similar
legislation; (vi) purchase money mortgages or other liens on real property
including those incurred for the construction of a banking facility, and bank
furniture and fixtures acquired or held in the ordinary course of business to
secure the purchase price of such property or to secure the indebtedness
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such property to be subject to such mortgages or other liens,
or mortgages or other liens existing on any such property at the time of
acquisition, or extensions, renewals, or replacements of any of the foregoing
for the same or a lesser amount; provided that no such mortgage or other liens
shall extend to or cover any property other than the property being acquired,
constructed or improved, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the mortgage or lien
being extended, renewed or replaced, and provided further that no such mortgage
or lien shall exceed 75% of the price of acquisition, construction or
improvement at the time of acquisition, construction or improvement; and
provided further that the aggregate principal amount of consolidated
indebtedness at any one time outstanding and secured by mortgages, liens,
conditional sale agreements and other security interests permitted by this
clause shall not exceed 10% of the consolidated capital of the Borrower or any
Subsidiary, as the case may be; (vii) Liens existing on the date hereof as shown
on the 2004 Statements; (viii) in the case of GBK, Liens incurred in the
ordinary course of the business of banking and in accordance with applicable
laws and regulations and safe and sound banking practices; and (ix) any Lien
granted by the Borrower, GBC, or GBK to the Lender;

18

--------------------------------------------------------------------------------



               (c)  dispose of by sale, assignment, lease or otherwise, property
or assets now owned or hereafter acquired, outside the ordinary course of
business in excess of 10% of its consolidated assets in any fiscal year;

               (d)  purchase the assets of, merge into, or consolidate with or
into, any other Person, other than pursuant to the Silver Acquisition;

               (e)  make any loans or advances to any Person, other than loans
or advances made by GBK in the ordinary course of its banking business or any
loans among Borrower, GBC, and GBK, all in accordance with applicable laws and
regulations and safe and sound banking practices;

               (f)  engage in any business or activity not permitted by all
applicable laws and regulations, including without limitation, the Bank Holding
Company Act of 1956, as amended, the National Bank Act, as amended, the Federal
Deposit Insurance Act, as amended (the “FDI Act”), and any regulations
promulgated thereunder;

               (g)  make any loan or advance secured by the capital stock of
another bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in another bank or depository institution, in
each case other than in the ordinary course of business and in accordance with
applicable laws and regulations and safe and sound banking practices;

               (h)  create, assume, incur, suffer or permit to exist any Lien on
the GBK Shares, except for any security interest granted herewith or previously
to the Lender;

               (i)  cause or allow the Borrower to own less than 100% of the
outstanding capital stock of GBC, or cause or allow GBC to own less than 100% of
the outstanding capital stock of GBK;

               (j)  sell, transfer, issue, reissue, exchange or grant any option
with respect to any GBK Shares, other than pursuant to the Silver Acquisition;

               (k)  (i) redeem or otherwise purchase any of its capital stock,
whether in connection with an employee stock ownership plan sponsored by the
Borrower, GBC, or GBK or otherwise; (ii) declare a stock dividend; or (iii)
otherwise change the capital structure of the Borrower, GBC, or GBK other than
to make capital contributions to GBK that would not cause an Event of Default or
Default hereunder;

               (l)  breach or fail to perform or observe any of the terms and
conditions of the Notes, the Pledge Agreement or any other Loan Document;

               (m)  engage in any unsafe or unsound banking practices; or

               (n)  violate any law or regulation, or any condition imposed by,
or undertaking provided to, the FRB, the FDIC, the OCC or any other Governmental
Agency.

     4.2 Affirmative Covenants.


19

--------------------------------------------------------------------------------



     The Borrower agrees that until the commitment of the Lender to make
Advances has terminated and the Borrower satisfies all of the Borrower’s
Liabilities, including, but not limited to its obligations to pay in full all
principal, interest and other amounts in accordance with the terms of this
Agreement, the Notes and the Pledge Agreement, it shall satisfy the covenants
set forth below.

               (a) The Borrower shall furnish and deliver to the Lender:

               (i) as soon as available, but in any event not more than one
hundred twenty (120) days after the close of each fiscal year of the Borrower,
or within such further time as the Lender may permit, consolidated audited
financial statements for the Borrower, GBC, and GBK, including a balance sheet
and related profit and loss statement, prepared in accordance with GAAP
consistently applied throughout the periods reflected therein by Auditor or
other independent certified public accountants selected by the Borrower, who
shall give their unqualified opinion with respect thereto;

               (ii) as soon as available, but in any event not more than
forty-five (45) days after the close of each quarterly period of each fiscal
year of the Borrower, or within such further time as the Lender may permit, the
internally prepared call reports filed by GBK and each Form FRY-9C filed by the
Borrower and GBC with federal bank regulatory agencies;

               (iii) as soon as practicable, and in no event later than
forty-five (45) days after the close of each quarterly period of each fiscal
year of the Borrower, copies of the then-current loan/asset watch list, the
substandard loan/asset list, the nonperforming loan/asset list, and the other
real estate owned list of GBK;

               (iv) promptly following the occurrence of any Event of Default or
Default (and in no event more than five (5) Business Days after the Borrower
becomes aware of any such occurrence) a notice signed by the President of the
Borrower setting forth a detailed description of such event, the steps, if any,
that are being taken to cure it, and the estimated time within which such cure
will occur. The Borrower shall provide such additional information concerning
the matters referenced in any such notice as the Lender may reasonably request,
which additional information shall be certified by the President of the
Borrower;

               (v) to the extent permitted by law, promptly after same are
available, copies of each annual report, proxy or financial statement sent by
the Borrower to the stockholders of the Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower, GBC, or GBK may file or be required to file with any federal or state
banking regulatory agency or any other Governmental Agency or with any
securities exchange (unless such reports and statements are otherwise publicly
available), and each call report and Uniform Bank (and Bank Holding Company)
Performance Report with respect to the Borrower, GBC, and GBK;

                (vi) promptly after receiving written notice thereof, but in no
event

20

--------------------------------------------------------------------------------



more than two (2) Business Days thereafter, notice in writing of all charges,
assessments, actions, suits and proceedings (as well as notice of the outcome of
any such charges, assessments, actions, suits and proceedings) that are
initiated by, or brought before, any Governmental Agency, in connection with the
Borrower, GBC, or GBK, other than ordinary course of business litigation not
involving the FRB, the FDIC or the OCC, which, if adversely decided, would not
cause a Material Adverse Effect; and

               (vii) promptly upon receipt thereof, one copy of each written
financial report submitted to the Borrower by Auditor (or any other auditor).

               (b) The Borrower (on a consolidated basis) shall maintain and
cause GBK to maintain such capital as may be necessary to cause each of
Borrower, GBC, or GBK to be classified as “well capitalized” in accordance with
the rules and regulations of its primary federal regulator as in effect from
time to time, and consistent with the financial information and reports
contemplated in Section 4.2(a) hereof.

               (c) The Borrower shall (and shall cause GBC and GBK to) promptly
pay and discharge all taxes, assessments and other charges imposed by a
Governmental Agency upon the Borrower, GBC, or GBK or upon the income, profits,
or property of the Borrower, GBC, or GBK and all claims for labor, material or
supplies which, if unpaid, might by law become a Lien upon the property of the
Borrower, GBC, or GBK. None of Borrower, GBC, or GBK shall be required to pay
any such tax, assessment, charge or claim, so long as the validity thereof shall
be contested in good faith by appropriate proceedings, and reserves therefor
shall be maintained on the books of the Borrower, GBC, or GBK as are deemed
reasonably adequate by the Lender.

               (d) The Borrower shall maintain bonds and insurance and cause GBC
and GBK to maintain bonds and insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risk as is usually
carried by owners of similar businesses and properties in the same general area
in which the Borrower, GBC, and GBK operates, and such additional bonds and
insurance as may reasonably be required by the Lender.

               (e) The Borrower shall permit and cause GBC and GBK to permit the
Lender through its employees, attorneys, accountants or other agents, to inspect
any of the properties, corporate books and financial books and records of the
Borrower, GBC, and GBK at such times during normal business hours and as often
as the Lender reasonably may request.

               (f) As soon as possible, and in any event within ten (10)
Business Days, after: (i) the Borrower or any ERISA Affiliate knows that with
respect to any Employee Benefit Plan, a “prohibited transaction,” a “reportable
event,” or any other event or condition which could subject the Borrower or any
ERISA Affiliate to liability under ERISA or the Code; or (ii) the institution of
steps by the Borrower or any ERISA Affiliate to withdraw from, or the
institution of any steps by any party to terminate, any Employee Benefit Plan;
has or may have occurred, the Borrower shall deliver to the Lender a certificate
of a responsible officer setting forth the details of such matter, the action
that the Borrower proposes to take with respect thereto, and, when known, any
action taken or threatened by the Internal Revenue Service, the U.S. Department
of Labor, or the Pension Benefit Guarantee Corporation. For purposes of this
covenant, the Borrower shall be deemed to have knowledge of all facts known by
the fiduciaries

21

--------------------------------------------------------------------------------



of any plan of the Borrower or any ERISA Affiliate.

                (g) The Borrower shall:

               (i) and shall cause each of its Subsidiaries to comply with all
federal, state and local laws, statutes, ordinances, regulations and policies
relating to health, safety, ecology or the environment (collectively, the
“Environmental Laws”), except as would not cause a Material Adverse Effect;

               (ii) promptly notify the Lender of any proposed action outside
the normal course of business to be taken by the Borrower or any Subsidiary to
commence industrial or other operations that could subject the Borrower or any
Subsidiary to additional Environmental Laws;

               (iii) at their own expense, provide copies of such documents or
information as the Lender may reasonably request in relation to any matters
disclosed pursuant to this Section 4.2(i); and

               (iv) promptly take any and all necessary remedial action in
connection with any presence, use, storage, transportation, discharge, disposal,
release or threatened release of any Hazardous Materials, on, under or about any
real property or other facilities owned, leased, operated or used by the
Borrower or any of the Subsidiaries (hereinafter, each a “Facility”) in order to
comply with all applicable authorizations, licenses, permits, approvals and
Environmental Laws of or by a Governmental Agency. In the event the Borrower or
any Subsidiary undertakes any remedial action with respect to any Hazardous
Material on, under or about any Facility, such Borrower or Subsidiary shall
conduct and complete such remedial action in compliance with all applicable
Environmental Laws and in accordance with the policies, orders and directives of
all Governmental Agencies.

               (h) The Borrower shall promptly provide the Lender with copies of
all written reports presented to the board of directors of the Borrower GBC, and
GBK as the Lender may from time to time reasonably request.

               (i) The Borrower shall promptly provide and cause GBC and GBK to
promptly provide the Lender with such other documents, materials, and
information concerning the business, operations, financial condition and
regulatory status of the Borrower, GBC, and GBK (including the status of the
Silver Acquisition) as the Lender may from time to time reasonably request.

               (j) The Borrower shall do or cause to be done all things
necessary to maintain, preserve and renew its corporate existence and that of
GBC and GBK and its and their rights and franchises, and comply with all related
laws applicable to the Borrower, GBC, and GBK, except as would not cause a
Material Adverse Effect.

               (k) The Borrower shall comply and cause GBC and GBK to comply
with all applicable laws, statutes, rules, regulations, orders and restrictions
in respect of the conduct of their respective businesses and the ownership of
their respective properties, except as would not

22

--------------------------------------------------------------------------------



cause a Material Adverse Effect.

               (l) The Borrower shall use the proceeds of the Revolving Loan
only for general corporate purposes. The Borrower shall not use any portion of
the proceeds of the Revolving Loan: (i) directly or indirectly to purchase or
carry any security or reduce or retire any indebtedness originally incurred to
purchase any such security within the meaning of Regulation U of the FRB; or
(ii) so as to involve the Borrower or the Lender in a violation of Regulation T,
U or X of the FRB.

ARTICLE V

EVENTS OF DEFAULT; DEFAULT; RIGHTS UPON DEFAULT

     5.1 Events of Default. The happening or occurrence of any of the following
events, acts or conditions (an “Event of Default”) and the Borrower’s failure to
cure same after expiration of any applicable cure period shall each constitute a
“Default” hereunder, and any such Default shall also constitute a default and an
event of default under the Notes, the Pledge Agreement and each other Loan
Document, without right to notice or time to cure in favor of the Borrower
except as indicated below:

               (a) if the Borrower fails to make any payment when due or where
applicable upon demand as provided for herein;

               (b) if there continues to exist any breach under any obligation
of any other documents executed pursuant to this Agreement including, without
limitation, the Notes or the Pledge Agreement and such breach remains uncured
beyond the applicable time period, if any, specifically provided therefor;

               (c) if any representation or warranty made by the Borrower
herein, or in any other agreement now or at any time hereafter existing between
the Borrower or GBC and the Lender (including, without limitation, the Pledge
Agreement), is breached or is false or misleading in any material respect, or
any schedule, certificate, financial statement, report, notice or other writing
furnished by the Borrower, GBC, or GBK to the Lender is false or misleading in
any material respect on the date as of which the facts therein set forth are
stated or certified;

               (d) if the Borrower or GBC fails to perform or observe any
covenant or agreement contained in any other agreement between or among the
Borrower, GBC, and the Lender (including, without limitation, the Pledge
Agreement) or if any condition contained in any agreement between or among the
Borrower or GBC and the Lender (including, without limitation, the Pledge
Agreement) is not fulfilled and such failure remains uncured beyond the
applicable time period, if any, specifically provided therefor;

               (e) fifteen (15) days after written notice thereof, if the
Borrower shall continue to fail to perform and observe, or cause or permit GBC
or GBK to fail to perform and observe, any covenants under this Agreement,
including, without limitation, all affirmative and negative covenants set forth
in Article IV of this Agreement;

               (f) if the FRB, the FDIC, the OCC or any other Governmental
Agency charged with the regulation of bank holding companies or depository
institutions: (i) issues to

23

--------------------------------------------------------------------------------



the Borrower, GBC, or GBK, or initiates any action, suit or proceeding to obtain
against, imposes on or requires from the Borrower, GBC, or GBK, a cease and
desist order or similar regulatory order, the assessment of civil monetary
penalties, articles of agreement, a memorandum of understanding, a capital
directive, a capital restoration plan, restrictions that prevent or as a
practical matter impair the payment of dividends by GBC or GBK or the payments
of any debt by the Borrower, restrictions that make the payment of the dividends
by GBC or GBK or the payment of debt by the Borrower subject to prior regulatory
approval, a notice or finding under Section 8(a) of the FDI Act, or any similar
enforcement action, measure or proceeding, and in the Lender’s sole discretion,
any of the foregoing would cause a Material Adverse Effect; or (ii) issues to
any executive officer or director of the Borrower, GBC, or GBK, or initiates any
action, suit or proceeding to obtain against, imposes on or requires from any
such officer or director, a cease and desist order or similar regulatory order,
a removal order or suspension order, or the assessment of civil monetary
penalties and in the Lender’s sole discretion, any of the foregoing would cause
a Material Adverse Effect;

               (g) if GBK is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831i and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for GBK, and, in the Lender’s sole discretion, such notification or appointment
would cause a Material Adverse Effect;

               (h) if the Borrower, GBC, or GBK becomes insolvent or is unable
to pay its debts as they mature; or makes an assignment for the benefit of
creditors or admits in writing its inability to pay its debts as they mature; or
suspends transaction of its usual business; or if a trustee of any substantial
part of the assets of the Borrower, GBC, or GBK is applied for or appointed, and
if appointed, the Borrower by any action or failure to act indicates its
approval of, consent to, or acquiescence in such appointment, or within
forty-five (45) days after such appointment, such appointment is not vacated or
stayed on appeal or otherwise, or shall not otherwise have ceased to continue in
effect;

               (i) if any proceedings involving the Borrower, GBC, or GBK are
commenced by or against the Borrower, GBC, or GBK under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of any Governmental Agency and, the Borrower by any
action or failure to act indicates its approval of, consent to or acquiescence
therein, or an order shall be entered approving the petition in such proceedings
and within forty-five (45) days after the entry thereof such order is not
vacated or stayed on appeal or otherwise, or shall not otherwise have ceased to
continue in effect;

               (j) if any judgment or judgments, writ or writs, or warrant or
warrants of attachment, or any similar process or processes, in an aggregate
amount in excess of $1,000,000.00, shall be entered or filed against the
Borrower, GBC, or GBK or against any of their property and which remains
unvacated, unbonded, unstayed or unsatisfied for a period of thirty (30) days;

               (k) fifteen (15) days after notice thereof, if the Borrower, GBC,
or GBK continues to be in default in any payment of principal, interest, or any
other amount or obligation in excess of $500,000 in the aggregate, or in the
performance of any other term, condition or covenant contained in any agreement
(including but not limited to an agreement in connection

24

--------------------------------------------------------------------------------



with the acquisition of capital equipment on a title retention or net lease
basis), under which any such obligation is created the effect of which default
is to cause or permit the holder of such obligation to cause such obligation to
become due prior to its stated maturity;

               (l) if the Pledged Property, as defined in the Pledge Agreement,
is attached, seized, subjected to a writ of distress warrant, or is levied upon
or becomes subject to any Lien of any kind (other than in favor of Lender), or
comes within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors; or

               (m) if twenty-five percent (25%) or more of the outstanding
voting stock of the Borrower, GBC, or GBK shall be acquired, directly or
indirectly, by a Person or group of Persons acting in concert, whether in one
transaction or a series of transactions, where such Person or group is not a
stockholder of the Borrower, GBC or GBK, as of the date of this Agreement, other
than pursuant to the Silver Acquisition.

     5.2 Remedies of the Lender. Upon the occurrence of a Default, the Lender
shall have all rights and remedies provided by applicable law and, without
limiting the generality of the foregoing, may, at its option, declare its
commitments to be terminated and the Notes shall thereupon be and become
forthwith, due and payable, without any presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in the Notes, the Pledge Agreement or other Loan
Documents to the contrary notwithstanding, and may, also without limitation,
appropriate and apply toward the payment of the Notes any indebtedness of the
Lender to the Borrower however created or arising, and may, also without
limitation, exercise any and all rights in and to the collateral security under
the Pledge Agreement. There shall be no obligation to liquidate any collateral
pledged hereunder in any order or with any priority or to exercise any remedy
available to the Lender in any order.

ARTICLE VI
MISCELLANEOUS

     6.1 Waiver By the Lender. No failure or delay on the part of the Lender in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy shall
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. Time is of the essence in the
performance of the covenants, agreements and obligations of the Borrower.

     6.2 Entire Agreement and Modifications of Agreement. This Agreement
constitutes the entire agreement between the parties and supersedes all prior
agreements between the Lender and the Borrower with respect to the subject
matter hereof. This Agreement will become effective as of the date hereof upon
its execution by the parties hereto. No amendment, modification, termination or
waiver of any provision of this Agreement, the Pledge Agreement or the Notes, or
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in the specific purpose for which
given. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

25

--------------------------------------------------------------------------------



     6.3 Notices. Except in the case of notices and other communications
expressly permitted under this Agreement to be given by telephone (which shall
be made only to the parties and at their phone numbers set forth below), all
notices and requests to or upon the respective parties hereto shall be in
writing and shall be deemed to have been given or made five (5) days after
having been deposited in the United States mail, certified or registered with
return receipt requested, or when delivered personally (by courier service such
as Federal Express, or by other messenger) at the address set forth below or
when dispatched by telecopy or other means of facsimile transmission, to the
number set forth below:

  if to the Lender:             Bank One, NA         120 South LaSalle Street  
      Mail Code IL1-1110         Chicago, Illinois 60603         Attention: Doug
Gallun, First Vice President         Telecopy: (312) 661-9511         Telephone:
(312) 661-7164       if to the Borrower:             Gold Banc Corporation, Inc.
        11301 Nall Avenue         Leawood, Kansas 66211         Attention: Rick
Tremblay, Chief Financial Officer         Telecopy: (913) 451-8004  
      Telephone: (913) 451-8050

or to such addresses as may be hereafter designated by the respective parties
hereto in writing by a notice given in accordance herewith.

     6.4 Counterparts. This Agreement may be executed by facsimile in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which taken together shall constitute one and the same
document.

     6.5 Successors and Assigns. This Agreement shall become effective when it
shall have been executed by the Borrower and the Lender and thereafter shall be
binding upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign or delegate its rights or duties hereunder or any interest
herein without the prior written consent of the Lender, which may be given or
denied in the Lender’s sole and absolute discretion.

     6.6 Governing Law and Other Matters. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS HAVE BEEN NEGOTIATED, EXECUTED AND DELIVERED AT, AND SHALL BE DEEMED
TO HAVE BEEN MADE AT, CHICAGO, ILLINOIS. THE REVOLVING LOAN PROVIDED HEREIN IS
TO BE FUNDED AND REPAID AT, AND THIS AGREEMENT IS OTHERWISE TO BE PERFORMED AT,
CHICAGO, ILLINOIS AND

26

--------------------------------------------------------------------------------



THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS WITHOUT REFERENCE TO: (i) ITS JUDICIALLY OR STATUTORILY PRONOUNCED
RULES REGARDING CONFLICT OF LAWS OR CHOICE OF LAW; (ii) WHERE ANY OTHER
AGREEMENT IS EXECUTED OR DELIVERED; (iii) WHERE ANY PAYMENT OR OTHER PERFORMANCE
REQUIRED BY ANY SUCH AGREEMENT IS MADE OR REQUIRED TO BE MADE; (iv) WHERE ANY
BREACH OF ANY PROVISION OF ANY SUCH AGREEMENT OCCURS, OR ANY CAUSE OF ACTION
OTHERWISE ACCRUES; (v) WHERE ANY ACTION OR OTHER PROCEEDING IS INSTITUTED OR
PENDING; (vi) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL PLACE OF
BUSINESS, OR JURISDICTION OR ORGANIZATION OR DOMESTICATION OF ANY PARTY; (vii)
WHETHER THE LAWS OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF ILLINOIS; OR (viii) ANY COMBINATION OF THE
FOREGOING. AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, THE
BORROWER RECOGNIZES THAT THE LENDER’S PRINCIPAL OFFICE IS LOCATED IN CHICAGO,
ILLINOIS AND THAT THE LENDER MAY BE IRREPARABLY HARMED IF REQUIRED TO INSTITUTE
OR DEFEND ANY ACTIONS AGAINST THE BORROWER IN ANY JURISDICTION OTHER THAN THE
NORTHERN DISTRICT OF ILLINOIS OR COOK COUNTY, ILLINOIS; THEREFORE, THE BORROWER
IRREVOCABLY (a) AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING RELATING
TO THIS AGREEMENT AND/OR THE REVOLVING LOAN REFERENCED HEREIN MAY BE BROUGHT IN
THE NORTHERN DISTRICT OF ILLINOIS, IF FEDERAL JURISDICTION IS AVAILABLE, AND,
OTHERWISE, IN THE CIRCUIT COURT OF COOK COUNTY, AT THE LENDER’S OPTION; (b)
CONSENTS TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING; (c) WAIVES ANY OBJECTION WHICH THE BORROWER MAY HAVE TO THE LAYING
OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING IN EITHER SUCH COURT; AND (d)
AGREES TO JOIN THE LENDER IN ANY PETITION FOR REMOVAL TO EITHER SUCH COURT
BROUGHT BY THE LENDER. THE BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED HEREUNDER AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION OR VENUE. NOTHING CONTAINED HEREIN SHALL AFFECT
THE RIGHT OF THE LENDER TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR
AFFECT THE RIGHT OF THE LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

     6.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions hereof or affecting the validity or enforceability of
such provision in any other jurisdiction. Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law.

     6.8 Survival of Representations and Warranties. All covenants, agreements,
representations and warranties made by the Borrower or GBC herein or in any
certificate or other

27

--------------------------------------------------------------------------------



instrument delivered by it or on its behalf under this Agreement or any of the
other Loan Documents shall, notwithstanding any investigation by or knowledge on
the part of the Lender, be deemed material and relied on by the Lender and shall
survive the making of this Agreement and the other Loan Documents, and shall be
deemed to be continuing representations and warranties until such time as the
Borrower has satisfied all of its obligations to the Lender, including, but not
limited to the obligation to pay in full all principal, interest and other
amounts in accordance with the terms of this Agreement and the Notes. All
warranties and representations in any such certificates or other instrument
shall constitute warranties and representations by the Borrower hereunder.

     6.9 Extensions and Renewals. This Agreement shall govern the terms of any
extensions or renewals to the Notes, subject to any additional terms and
conditions imposed by the Lender in connection with any such extension or
renewal.

     6.10 Interest Rate Regulation. The Borrower hereby represents that the
indebtedness evidenced hereby constitutes loans made by the Lender to enable the
Borrower to carry on a commercial enterprise for the purpose of investment or
profit; and that such loans are loans for business purposes under the intent and
purview of Chapter 815, Section 205/4 of the Illinois Compiled Statutes.

     6.11 Accounting Terms. Any accounting term not specifically defined herein
shall be construed in accordance with GAAP which are applied in the preparation
of the financial statements referred to in Section 3.5, and all financial data
submitted pursuant to this Agreement shall be prepared in accordance with such
principles, except that interim financial statements shall not include year-end
audit adjustments or footnotes.

     6.12 Additional Actions. The Borrower agrees to do or cause GBC and GBK to
do such further acts and things and to execute and deliver to the Lender such
additional assignments, agreements, powers, certificates, documents, materials
and instruments, as the Lender may reasonably require or deem advisable to carry
into effect the purposes of this Agreement, the Notes, the Pledge Agreement or
any other Loan Document, or to better assure and confirm unto the Lender its
rights, powers and remedies hereunder or under such other loan documents.

     6.13 Revival of Liabilities. To the extent that the Lender receives any
payment on account of the Borrower’s Liabilities and any such payment(s) and/or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, subordinated and/or required to be repaid
to a trustee, receiver or any other Person under any bankruptcy act, state or
federal law, common law or equitable cause, then, to those of such payment(s) or
proceeds received, the Borrower’s Liabilities or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment(s) and/or proceeds had not been received by the Lender and applied on
account of the Borrower’s Liabilities.

     6.14 Change of Control. The Lender shall have the option, exercisable on at
least one (1) Business Day prior notice, upon the consummation, in whole or in
part, of any transaction effecting any change of control of the Borrower that
has been approved as such by any federal or

28

--------------------------------------------------------------------------------



state regulatory agency, to declare the entire principal of, and interest
accrued on, the Revolving Loan then outstanding to be, and the Notes and all of
the Borrower’s Liabilities shall thereupon become, forthwith, due and payable,
without any presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, and the Borrower will forthwith pay to each
holder of the Notes the entire outstanding principal of and interest accrued on
the Notes and to the Lender all of the Borrower’s Liabilities.

     6.15 Release; Environmental Indemnity. The Borrower hereby, to the full
extent permitted by law, releases the Lender from any and all causes of action,
claims or rights which the Borrower may now or hereafter have for, or which may
arise from, any loss or damage caused by or resulting from: (a) any failure of
the Lender to protect, enforce or collect in whole or in part any of the
Collateral; and (b) any other act or omission to act on the part of the Lender,
its officers, agents or employees, except in each instance for a breach by the
Lender of this Agreement, willful misconduct and gross negligence. The Borrower
agrees to indemnify and save the Lender, its officers, directors, employees and
agents, harmless of, from and against any liability, loss, damage or expense
(including reasonable attorneys’ fees) to which the Lender or any of such
persons may become subject, arising from or based upon: (x) any violation, or
claim of violation, by the Borrower, GBC, or GBK of any laws, regulations or
ordinances relating to Hazardous Materials; or (y) any Hazardous Materials
located or disposed of on or released or transported from any property owned,
leased or operated by the Borrower, GBC, or GBK, or any claim of any of the
foregoing.

[Remainder of Page Intentionally Left Blank]

 

 

 

29

--------------------------------------------------------------------------------



     THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS,
OR ANY OTHER STATEMENTS OR ACTIONS OF THE BORROWER, GBC, GBK, OR THE LENDER. THE
BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL
COUNSEL. THE BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS
THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED
BY THE BORROWER AND THE BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR THE
LENDER TO ENTER INTO THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (c) THIS
WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS FULLY
INCORPORATED THEREIN.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

  GOLD BANC CORPORATION, INC.                   By:      /s/ Rick J. Tremblay  
 

--------------------------------------------------------------------------------

    Name: Rick J. Tremblay     Title: Executive Vice President           BANK
ONE, NA                   By:      /s/ Doug Gallun    

--------------------------------------------------------------------------------

    Name: Doug Gallun     Title: First Vice President

S-1

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF REVOLVING NOTE

$25,000,000.00 Chicago, Illinois     October 1, 2004

     FOR VALUE RECEIVED, the undersigned, GOLD BANK CORPORATION, INC., a Kansas
corporation having its principal place of business at 11301 Nall Avenue,
Leawood, Kansas 66211 (the “Borrower”), hereby promises to pay to the order of
BANK ONE, NA, a national banking association (the “Lender”), in such coin or
currency of the United States that shall be legal tender in payment of all debts
and dues, public and private, at the time of payments, the principal sum of
Twenty-Five Million and No/00 Dollars ($25,000,000.00), or whatever lesser
amount of principal remains unpaid and owing from time to time.

     This Note is referred to in, and was executed and delivered pursuant to,
that certain Loan Agreement dated as of October 1, 2004 between the Borrower and
the Lender (as amended, restated, supplemented or otherwise modified from time
to time, the “Agreement”), to which reference is hereby made for a statement of
the terms and conditions under which the loan evidenced hereby is to be repaid
and for a statement of remedies upon the occurrence of a “Default” or “Event of
Default” as defined therein. The Agreement is incorporated herein in its
entirety by reference. All terms which are capitalized and used herein (which
are not otherwise specifically defined herein) and which are defined in the
Agreement shall be used in this Note as defined in the Agreement.

     The unpaid principal balance plus all accrued but unpaid interest hereunder
shall be due and payable on October 1, 2005, or such earlier date on which such
amount shall become due and payable on account of acceleration by the Lender or
otherwise in accordance with the terms of the Agreement.

     Interest on the outstanding unpaid principal amount hereof, from the date
hereof until payment in full hereof, shall be determined as provided in the
Agreement and calculated on the basis of a 360-day year, counting the actual
number of days elapsed from the date of an Advance, and, except as provided in
the Agreement with respect to Eurodollar Advances, shall be payable in arrears
on the last day of each March, June, September and December, for the three-month
period then ending, commencing December 31, 2004, and at maturity.

     Upon the occurrence of any Default, the Default Rate of Interest as
provided in Section 1.3(c) of the Agreement shall apply. Interest due hereunder
may, at the Lender’s option, be charged to the Borrower’s account with the
Lender.

     It is the intention of the parties hereto to conform strictly to applicable
usury laws as in effect from time to time during the term of the Revolving Loan.
Accordingly, if any transaction contemplated hereby would be usurious under
applicable law (including the laws of the United States of America, or of any
other jurisdiction whose laws may be mandatorily applicable), then, in that
event, notwithstanding anything to the contrary in the Agreement or this Note,
it is agreed that the aggregate of all consideration that constitutes interest
under applicable law that is contracted for, charged or received under the
Agreement or this Note or otherwise in connection

A-1

--------------------------------------------------------------------------------



with the Agreement or this Note shall under no circumstances exceed the maximum
amount of interest allowed by applicable law, and any excess shall be credited
to the Borrower by the Lender. All sums paid, or agreed to be paid, to the
Lender for the use, forbearance, and detention of the indebtedness of the
Borrower by the Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness until payment in full so that the actual rate of interest is
uniform over the full term thereof.

     To the extent permitted by applicable law, the Borrower, for itself and its
legal representatives, successors and assigns, expressly waives presentment,
demand, protest, notice of dishonor, notice of nonpayment, notice of maturity,
notice of protest, presentment for the purpose of accelerating maturity,
diligence in collection, and the benefit of any exemption under the homestead
exemption laws, if any, or any other exemption or insolvency laws, and consents
that the Lender may release or surrender, exchange or substitute any real estate
and/or personal property or other collateral security now held or which may
hereafter be held as security for the payment of this Note, and may extend the
time for payment or (with the consent of the Borrower) otherwise modify the
terms of payment for any part or the whole of the indebtedness evidenced hereby.

     Advances may be prepaid in accordance with, and subject to the terms,
conditions, and obligations of the Borrower set forth in, the Agreement. Upon or
at any time after the occurrence or existence of a Default, the Lender shall be
entitled, at its option, to accelerate then outstanding indebtedness hereunder
and take such other action as provided for in the Agreement.

THIS NOTE HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED AT, AND SHALL BE DEEMED TO
HAVE BEEN MADE AT, CHICAGO, ILLINOIS. THE REVOLVING LOAN PROVIDED HEREIN IS TO
BE FUNDED AND REPAID AT, AND THIS NOTE IS OTHERWISE TO BE PERFORMED AT, CHICAGO,
ILLINOIS AND THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF ILLINOIS WITHOUT REFERENCE TO: (i) ITS JUDICIALLY OR STATUTORILY PRONOUNCED
RULES REGARDING CONFLICT OF LAWS OR CHOICE OF LAW; (ii) WHERE ANY OTHER
AGREEMENT IS EXECUTED OR DELIVERED; (iii) WHERE ANY PAYMENT OR OTHER PERFORMANCE
REQUIRED BY ANY SUCH AGREEMENT IS MADE OR REQUIRED TO BE MADE; (iv) WHERE ANY
BREACH OF ANY PROVISION OF ANY SUCH AGREEMENT OCCURS, OR ANY CAUSE OF ACTION
OTHERWISE ACCRUES; (v) WHERE ANY ACTION OR OTHER PROCEEDING IS INSTITUTED OR
PENDING; (vi) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL PLACE OF
BUSINESS, OR JURISDICTION OR ORGANIZATION OR DOMESTICATION OF ANY PARTY; (vii)
WHETHER THE LAWS OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF ILLINOIS; OR (viii) ANY COMBINATION OF THE
FOREGOING. AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, THE
BORROWER RECOGNIZES THAT THE LENDER’S PRINCIPAL OFFICE IS LOCATED IN CHICAGO,
ILLINOIS AND THAT THE LENDER MAY BE IRREPARABLY HARMED IF REQUIRED TO INSTITUTE
OR DEFEND ANY ACTIONS AGAINST THE BORROWER IN ANY JURISDICTION OTHER THAN THE
NORTHERN DISTRICT OF ILLINOIS OR COOK

A-2

--------------------------------------------------------------------------------



COUNTY, ILLINOIS; THEREFORE, THE BORROWER IRREVOCABLY (a) AGREES THAT ANY SUIT,
ACTION OR OTHER LEGAL PROCEEDING RELATING TO THIS NOTE AND/OR THE REVOLVING LOAN
EVIDENCED HEREBY MAY BE BROUGHT IN THE NORTHERN DISTRICT OF ILLINOIS, IF FEDERAL
JURISDICTION IS AVAILABLE, AND, OTHERWISE, IN THE CIRCUIT COURT OF COOK COUNTY,
AT THE LENDER’S OPTION; (b) CONSENTS TO THE JURISDICTION OF EACH SUCH COURT IN
ANY SUCH SUIT, ACTION OR PROCEEDING; (c) WAIVES ANY OBJECTION WHICH THE BORROWER
MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING IN EITHER
SUCH COURT; AND (d) AGREES TO JOIN THE LENDER IN ANY PETITION FOR REMOVAL TO
EITHER SUCH COURT BROUGHT BY THE LENDER. THE BORROWER WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND AGREES NOT TO
ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO SERVE LEGAL PROCESS IN ANY MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF THE LENDER TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.

[Remainder of Page Intentionally Left Blank]

 

 

 

A-3

--------------------------------------------------------------------------------



     THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE BORROWER OR THE LENDER. THE BORROWER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND
THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. THE BORROWER FURTHER
ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY THE BORROWER AND THE
BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR THE LENDER TO ACCEPT THIS
NOTE AND TO ENTER INTO THE OTHER LOAN DOCUMENTS, AND (c) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS FULLY INCORPORATED THEREIN.

     IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed
as of the date first written above.

  GOLD BANC CORPORATION, INC.           By:__________________________________  
      Name:         Title:

 

A-4

--------------------------------------------------------------------------------



EXHIBIT B

CONFIRMATION

_________________, 20___

Bank One, NA
120 South LaSalle Street
Chicago, Illinois 60603

Attn: Correspondent Banking Dept.

Ladies and Gentlemen:

          This will confirm the telephone conversation Ms./Mr.
_____________________ had with your office on _____________, 20___, regarding a
request made pursuant to that certain Loan Agreement, dated as of October 1,
2004 (“Agreement”).

          The undersigned hereby requests from Loan #______________,

1.         [   ] a Borrowing       [   ] a Conversion       [   ] a Continuation
    2. On ___________________, 20__ (a Business Day).     3. Under the Revolving
Note.     4. In the amount of:      $________________________.     5. Comprised
of (circle one): Eurodollar Advance / Prime Rate Advance.     6.
With an Interest Period for a Eurodollar Advance (circle one):

30 days / 60 days / 90 days / 180 days.

           All capitalized terms used, but not defined herein, shall have the
meanings ascribed to such terms in the Agreement.

  Very truly yours,   GOLD BANC CORPORATION, INC.           By:
_____________________________________         Authorized Signature

 

B-1

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF PLEDGE AND SECURITY AGREEMENT



 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------